DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culpeper (US Patent No 8,387,326).

Referring to claim 1:  Culpeper teaches a siding product for installation on a concrete wall or concrete masonry unit, comprising: a piece of siding (figure 15, item 930) with a front face, a back face, a top edge, and a bottom edge, configured for installation on a concrete wall or concrete masonry unit; one or more rainscreen wedges (item 900), each with an outer face and an inner face and a thin end and a thick end, disposed across the back face proximate the top edge, the one or more rainscreen wedges configured to contact the concrete wall or concrete masonry (item 990)and prevent the piece of siding from coming into contact with the concrete wall or concrete masonry unit when installed thereon.  Culpeper does not specifically teach the wall is concrete or masonry.  However, it would have been obvious to one of ordinary skill to recognize that the wall of Culpeper could be any traditional wall material and the siding panels would be attachable to the common wall materials.

Referring to claim 2:  Culpeper teaches all the limitations of claim 1 as noted above.  Additionally, Culpeper teaches each rainscreen wedge thin end is proximate the top edge, and the wedge increases in thickness as it extends toward the bottom edge (figure 15).

Referring to claim 3:  Culpeper teaches all the limitations of claim 1 as noted above.  Additionally, Culpeper teaches the piece of siding is a piece of lap siding, and the one or more rainscreen wedges are self-indexing with respect to a second piece of lap siding (figure 16).

Referring to claim 4:  Culpeper teaches all the limitations of claim 1 as noted above.  Additionally, Culpeper teaches the thick end of each wedge on the piece of lap siding provides an index for placement of that piece of lap siding with respect to the second piece of lap siding (figure 16).

Referring to claim 5:  Culpeper teaches all the limitations of claim 1 as noted above.  Culpeper does not specifically teach the one or more rainscreen wedges are substantially incompressible.  However, it would have been obvious to one of ordinary skill in the art to have noncompressible wedges in order to prevent movement of the siding panels.

Referring to claims 6 and 7:  Culpeper teaches all the limitations of claim 1 as noted above.  Culpeper does not teach the piece of siding comprises manufactured wood or oriented-strand board.  However, the Examiner gives Official Notice that it is well known in the art to use manufactured wood or oriented-strand board for siding materials for their realistic look, cost effectiveness, and durability.

Referring to claim 8: Culpeper teaches all the limitations of claim 1 as noted above.  Culpeper does not specifically teach the one or more rainscreen wedges are adhesively affixed to the back of the piece of siding.  However, it would have been obvious to attach the components of Culpeper with adhesive as this allows for connection without compromising the elements with a fastener that penetrates into the surface of either the wedge or the siding.

Referring to claim 9:  Culpeper teaches all the limitations of claim 1 as noted above.  Culpeper does not teach the one or more rainscreen wedges are integrated with the piece of siding. It would have been obvious to one having ordinary skill in the art at the time the invention was made to made the one or more wedges integral with the siding, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Making the components integral means less chance of loss of parts, less joints to be compromised, and easier and quicker installation.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635